Exhibit 10.2

MCG CAPITAL CORPORATION

2012 Annual Incentive Cash Bonus Plan

On March 15, 2012 the Compensation Committee (the “Committee”) of the Board of
Directors (the “Board”) of MCG Capital Corporation (the “Company”) recommended
that the Board approve, and on the same date, the Board approved this 2012
Annual Incentive Cash Bonus Plan (the “Plan”).

 

  1. Purpose of the Plan.

The Plan is intended to increase stockholder value and the success of the
Company by:

 

  •  

aligning the compensation of certain members of executive management to key
strategic measures and goals of the Company;

 

  •  

providing variable pay opportunities and targeted total cash compensation that
is competitive within the Company’s labor markets; and

 

  •  

increasing the competitiveness of executive pay without increasing fixed costs,
and by making bonus payments contingent upon organizational and individual
success.

 

  2. Eligibility.

The individuals who serve as the Company’s (i) Chief Executive Officer,
(ii) President and Chief Operating Officer and (iii) Chief Financial Officer as
of the date of this Plan (the “Participants”) are eligible to receive cash bonus
payments under this Plan.

 

  3. Effective Date; Period Covered by Plan.

The Plan is effective as of January 1, 2012 and covers Fiscal 2012.

 

  4. Administration.

This Plan will be administered by the Committee. The Committee shall have
authority to adopt, amend and repeal such administrative rules, guidelines and
practices relating to this Plan as it deems advisable. All decisions by the
Committee shall be made in the Committee’s sole discretion and shall be final
and binding on all Participants and all persons having or claiming any interest
in this Plan. No member of the Committee shall be liable for any action or
determination relating to or under this Plan.

 

  5. Determinations.

The criteria and goals discussed below are guidelines. The Committee shall have
broad discretion to construe and interpret the terms of this Plan, to make
adjustments or amendments to this Plan, to make determinations regarding the
weighting or impact of any particular set of criteria or goals that have been
satisfied, and to ultimately make determinations as to whether to award such
bonus payments. The Company has no obligation to make any payments until such
time as the Committee makes such determination, in its sole discretion,
regardless of whether the criteria and goals discussed below have been
satisfied.

 

  6. Target Bonus.

Each Participant has been designated by the Company as being eligible to earn a
target bonus amount equal to a percentage of the Participant’s base salary (the
“Target Bonus Percentage”).



--------------------------------------------------------------------------------

Each Participant’s “Target Bonus Amount” for Fiscal 2012 is his Target Bonus
Percentage multiplied by the base salary paid to him or her in Fiscal 2012,
subject to any adjustments thereto pursuant to Section 9.

Any awards will be made based on the sole discretion of the Committee.

 

  7. Plan Metrics and Scoring.

Individual Performance Adjustment

Based upon the recommendations of the Chief Executive Officer, the Committee has
discretion to adjust the bonus payout to each Participant based on individual
performance; provided, however, that individual performance adjustments may
result in an adjustment downward, but not upward, of any bonus payout.

Metrics

Bonus payouts will be determined, in part, for each Participant by measuring
selected financial and key Company strategic performance goals (each a “Plan
Metric”), with each Plan Metric assigned a weight as set forth on Exhibit A
attached hereto.

Scoring

For each Plan Metric, the Committee will establish minimum, target and maximum
performance levels scaled from 50% to 110%, such that achievement of the 100%
level within each of the four Plan Metrics could result in full payment of the
Target Bonus Amount for each Participant. Performance below the minimum
threshold for a Plan Metric may result in a score of zero for that Plan Metric,
and performance above the maximum threshold for a Plan Metric may result in a
score of no more than 110% for such Plan Metric. Performance levels that fall in
between the denoted scale levels will be linearly interpolated.

The score assigned to each Plan Metric will be multiplied by the relevant Plan
Metric weight to determine the weighted score for that Plan Metric. The sum
total of these weighted scores is the “Overall Company Score.”

 

  8. Bonus Calculations.

Any bonus payouts under the Plan for Fiscal 2012 performance are expected to be
calculated using the following guidelines:

 

 

Annual

Salary

  X  

Target

Bonus

Percentage

  X   Overall Company Score   X   Individual Performance Adjustment   =  

Bonus

Payout

 

  9. Changes to Base Salary.

Each Participant’s Target Bonus Amount is based upon their respective Fiscal
2012 base salary. Any adjustments to the rate or payment of a Participant’s 2012
base salary will be incorporated into that Participant’s bonus payout
calculation, including, without limitation, in the event of any increase or
diminution in base salary.

 

  10. Timing of Bonuses.

Payment of actual bonuses, if any, to the Participants in the Plan, may be made
on March 31, 2013 (the “Bonus Payout Date”) except as provided in this
Section 10. If a Participant’s employment with the Company is terminated for any
reason during Fiscal 2012, such Participant shall not be entitled to any bonus
payment under this Plan. If a Participant terminates employment with the Company
after December 31, 2012 and prior to March 31, 2013, the

 

-2-



--------------------------------------------------------------------------------

Participant may, in the sole discretion of the Committee, be entitled to receive
their entire bonus in a single payment on March 31, 2013 in accordance with the
Company’s regular payroll practices. Notwithstanding the foregoing, with respect
to (i) any Participant on an approved leave of absence; and (ii) any Participant
who becomes disabled and qualifies for benefits under the Company’s long-term
disability plan, the Committee may, in its sole discretion and without any
obligation to do so, determine to pay a bonus to such a Participant under this
Plan.

 

  11. Other Bonuses and Incentives.

Nothing in this Plan shall limit the discretionary authority of the Board or the
Committee to approve and pay out additional or alternative bonuses to
Participants or provide Participants additional or alternative incentives
outside of the terms of this Plan.

 

  12. Acquisition of the Company.

This Plan shall terminate effective immediately prior to the closing of an
Acquisition (as defined below) of the Company. Notwithstanding the foregoing,
(i) if the closing of an Acquisition occurs in fiscal 2013 before the Bonus
Payout Date, any bonus payouts due with respect to Fiscal 2012 prior to such
closing of an Acquisition shall be paid to Participants in the manner and at the
time provided for in this Plan, but no later than the closing of the Acquisition
and (ii) if an Acquisition occurs prior to the end of Fiscal 2012, the Committee
shall prepare an analysis of partial year performance achievements in relation
to established annual performance levels and authorize pro-rata bonus payouts,
if any, on or prior to the closing of the Acquisition.

“Acquisition” means (i) any merger or consolidation in which (A) the Company is
a constituent party or (B) a subsidiary of the Company is a constituent party,
and the Company issues shares of its capital stock pursuant to such merger or
consolidation (except, in the case of both clauses (A) and (B) above, any such
merger or consolidation involving the Company or a subsidiary in which the
holders of capital stock of the Company immediately prior to such merger or
consolidation continue to hold immediately following such merger or
consolidation at least 51% by voting power of the capital stock of (x) the
surviving or resulting corporation or (y) if the surviving or resulting
corporation is a wholly owned subsidiary of another corporation immediately
following such merger or consolidation, of the parent corporation of such
surviving or resulting corporation) or (ii) the sale or transfer, in a single
transaction or series of transactions, of capital stock representing at least
51% of the voting power of the outstanding capital stock of the Company
immediately following such transaction or (iii) the sale of all or substantially
all of the assets of the Company, as defined under Section 271 of the Delaware
General Corporation Law.

 

  13. Withholding Taxes.

The Company may deduct from any payment otherwise due to Participants under this
Plan any amount required to be withheld by the Company under applicable federal,
state, and local or other income and employment tax withholding laws and
regulations. If the Company elects not to or cannot withhold such amounts from
payments due to a Participant, each Participant must pay the Company the full
amount, if any, required for withholding.

 

  14. Miscellaneous Provisions.

Non-Transferability of Rights

The Plan is not intended to create a right to a payment. The rights to a payment
of a bonus under this Plan may not be sold, transferred, pledged, hypothecated
or otherwise disposed of.

 

-3-



--------------------------------------------------------------------------------

No Right to Continued Employment

The opportunity to receive a bonus under this Plan shall not be construed as
giving a Participant the right to continued employment or any other relationship
with the Company. The Company expressly reserves the right at any time to
dismiss or otherwise terminate its relationship with a Participant free from any
liability or claim under this Plan.

Severability

The invalidity or unenforceability of any provision of this Plan shall not
affect the validity or enforceability of any other provision of this Plan, and
each other provision of this Plan shall be severable and enforceable to the
extent permitted by law.

Amendment and Termination

The Committee may amend or terminate this Plan or any portion thereof at any
time.

Compliance with Internal Revenue Code Section 409A

This Plan and the payments hereunder are not intended to be subject to
Section 409 of the Internal Revenue Code, because all payments hereunder will be
made within the “short-term deferral” period as described in the regulations
under Section 409A. The Plan shall be interpreted and operated in a manner
consistent with such intent. The Company shall have no liability to a
Participant, or any other party, for any liability under Section 409A,
regardless of whether the Plan is determined to be subject to Section 409A.

Compliance with the Investment Company Act of 1940

Notwithstanding the foregoing, no provision of the Plan shall contravene any
portion of the Investment Company Act of 1940 (the “1940 Act”), and in the event
of any conflict between a provision of the Plan and the 1940 Act, the applicable
section of the 1940 Act shall control.

Governing Law

This Plan shall be construed, interpreted and enforced in accordance with the
internal laws of the Commonwealth of Virginia without regard to any applicable
conflicts of laws.

*****

 

-4-



--------------------------------------------------------------------------------

EXHIBIT A

 

Plan Metric

   Weight  

Equity Monetizations

     20 % 

Originations

     20 % 

NOI Per Share (excluding any variable bonus expenses accrued in the applicable
year)

     30 % 

EPS Per Share (excluding any variable bonus expenses accrued in the applicable
year)

     30 % 